Citation Nr: 1242219	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from December 28, 2008 for tinnitus. 

2.  Entitlement to an initial rating in excess of 10 percent from December 28, 2008 for phlebitis and thrombophlebitis of other deep vessels of the left lower extremity.  

3.  Entitlement to service connection for insomnia.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars 
	of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February to June 2004, from July 2004 to December 2005, and from May 2007 to December 2008.  The record indicates that the Veteran's reserve service with the Army National Guard totaled over 24 years.      

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The May 2009 rating decision granted service connection for left lower extremity disability (phlebitis and thrombophlebitis of other deep vessels) and assigned an initial 10 percent disability rating from December 28, 2008 (the first day after service separation).  The August 2010 rating decision denied service connection for a sleep disorder (sleep deprivation).  

In January 2012, a travel Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file. 

The issue regarding service connection for insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On January 26, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeal for an initial rating in excess of 10 percent for tinnitus.  

2.  From December 28, 2008 through May 31, 2009, the Veteran's left lower extremity phlebitis and thrombophlebitis caused intermittent edema and pain.  

3.  From June 1, 2009, the Veteran's left lower extremity phlebitis and thrombophlebitis has caused persistent edema and stasis pigmentation.    

4.  At no time during the initial rating appeal period has the Veteran's left lower extremity phlebitis and thrombophlebitis caused ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of an initial rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2012).

2.  The criteria for an initial rating in excess of 10 percent for phlebitis and thrombophlebitis of the left lower extremity have not been met for the rating period from December 28, 2008 through May 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7121 (2012). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no greater than 40 percent, for phlebitis and thrombophlebitis of the left lower extremity, have been met during the appeal period from June 1, 2009.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7121 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Initial Rating for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on January 26, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeal for an initial rating in excess of 10 percent for tinnitus.  The January 2010 writing withdrew the appeal for an initial rating in excess of 10 percent for tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.

Initial Rating for Left Lower Extremity Phlebitis and Thrombophlebitis

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to this claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA. 

With regard to the duty to assist, the Veteran's service treatment records, VA treatment records dated between 2009 and 2012, and a report of VA examination have been secured.  The Veteran underwent a VA examination into his phlebitis and thrombophlebitis of the left lower extremity in February 2009.  This examination is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding the frequency and severity of the phlebitis and thrombophlebitis of the left lower extremity disability at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board notes the Veteran's comments during the January 2012 hearing that he underwent subsequent VA treatment for his phlebitis and thrombophlebitis of the left lower extremity following the February 2009 compensation examination.  Records reflecting such treatment have been included in the claims file.  As the Veteran's most recent examination was over three years ago, in February 2009, the Board also considered whether a remand of this issue would be appropriate for a new examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran).  

In this case, the Board finds a new examination unwarranted, largely based on the treatment records dated from February 2009 to June 2012, and on the Veteran's lay statements presented during the January 2012 hearing, which combined provide competent evidence to rate the disability.  This evidence shows the severity of the Veteran's service-connected left lower extremity disability.  The record contains sufficient evidence on which to decide the claim now.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition).   

The Board will rely on all the evidence of record, including the VA examination report, treatment records, and lay statements, histories, and hearing testimony, to determine the initial rating issue on appeal.  As such, the record is sufficiently developed for a determination at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability Rating Criteria

Service connection for phlebitis and thrombophlebitis of the left lower extremity was granted by the RO in a May 2009 rating decision.  The assigned 10 percent rating was granted under the provisions of Diagnostic Code 7121, effective December 28, 2008, which was the day following the Veteran's discharge from active service on December 27, 2008.  38 C.F.R. § 3.400 (2012).  In this case, the Board has considered the entire period of the initial rating appeal from December 28, 2008 to see if the evidence warrants the assignment of different ratings for different periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Under Diagnostic Code (DC) 7121, phlebitis and thrombophlebitis warrants a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned under DC 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, 
DC 7121.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).    

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Id.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating Analysis

The evidence of record most relevant to the initial rating period from December 2008 includes both medical and lay evidence.  The medical evidence consists of VA treatment records dated between 2009 and 2012 and a VA compensation examination report dated in February 2009.  The relevant lay evidence consists primarily of statements that the Veteran made during the January 2012 Board hearing.  

After a review of all the evidence, both medical and lay evidence, the Board finds that, for the initial rating period from December 28, 2008 through May 31, 2009, the Veteran's left lower extremity disability was limited to minor swelling and discomfort.  For the period from December 28, 2008 through May 31, 2009, the Veteran's left lower extremity phlebitis and thrombophlebitis caused intermittent edema and pain, consistent with a 10 percent disability rating under Diagnostic Code 7121.  38 C.F.R. § 4.104.

VA treatment records dated prior to June 1, 2009 reflect diagnoses of phlebitis and thrombophlebitis in the left lower extremity, and noted that the Veteran used Coumadin to treat his symptoms.  None of these records indicates that the Veteran experienced persistent edema in his lower leg, experienced discoloration of the skin in his lower leg, or experienced eczema in his lower leg.  Rather, the voluminous medical treatment records indicates an absence of these symptoms.  

Similarly, the February 2009 VA examination report noted an absence of these symptoms.  The VA examiner in February 2009 noted the Veteran's January 2008 in-service assessment and diagnosis of thrombophlebitis due to "left calf pain with some swelling."  The VA examiner noted that the Veteran's symptoms had improved since service, and that he had had a good response to Coumadin.  The Veteran reported left calf pain after standing "a long time" every "2 to 3 weeks."  

On examination of the left ankle, the VA examiner in February 2009 noted "mild varicosities."  The examiner found the left lower extremity neurologically normal, with normal pulses.  The examiner noted no other significant physical findings.  Further, the examiner noted some skin disorders on other parts of the Veteran's body, but none on the Veteran's left lower extremity.  In closing the report, the examiner stated that the left lower extremity disability did not adversely affect usual daily activities or usual occupation.  

The evidence indicates that, since June 1, 2009, the Veteran's disability has caused persistent edema and stasis pigmentation in the left lower extremity, which more nearly approximates the criteria for a 40 percent disability rating from this time under DC 7121; the evidence does not show such criteria were met or more nearly approximated prior to June 1, 2009.  At no time during the initial rating appeal period has the Veteran experienced ulceration.  38 C.F.R. § 4.104, DC 7121.  

A VA treatment record dated on June 1, 2009 reflect reports of "discoloration of the left lower extremity on an ongoing basis."  This record, combined with a VA treatment record dated on June 5, 2009 indicating use of a hose to control persistent swelling, signifies an approximation of the criteria noted under DC 7121 for a 40 percent rating.  These findings are corroborated by the Veteran's lay assertions during the January 2012 Board hearing that he experiences persistent edema despite the raising of his leg and the use of compression hoses, and that he experiences regular discoloration in his left lower extremity due to the phlebitis and thrombophlebitis.  As these symptoms are observable symptoms about which the Veteran is competent to testify, the Board finds them of probative value.  

Moreover, as his testimony is internally consistent and consistent with the medical evidence, the Board finds the statements to be credible as well.  Further, the Board finds no evidence of record that would undermine the Veteran's credibility in general.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  
  
The Board notes that some medical evidence dated after June 2009 challenges the assertion that the disability has caused edema and discoloration.  For example, a July 2010 VA compensation examination addressing the Veteran's skin found no skin disorder on the left lower extremity to include discoloration or eczema, and found no swelling.  Nevertheless, the Board finds that, since June 1, 2009, the evidence has been at least in equipoise on the question of whether the criteria for a 40 percent rating - persistent edema and stasis pigmentation - have been more nearly approximated.  38 C.F.R. § 4.104, DC 7121.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no greater than 40 percent, for phlebitis and thrombophlebitis of the left lower extremity, have been met during the appeal period from June 1, 2009. 
38 C.F.R. §§ 4.3, 4.7.

At no time during the appeal period has evidence approximated the criteria for a 60 percent rating, however.  In other words, neither the medical nor the lay evidence has indicated that the left lower extremity phlebitis and thrombophlebitis has caused ulceration.  As such, a rating in excess of 10 percent is unwarranted between December 28 and May 31, 2009, while a 40 percent rating is warranted from June 1, 2009.  A higher rating of 60 percent is not warranted for any period.  38 C.F.R. § 4.104, DC 7121.  


Extraschedular Considerations

The Board also has considered whether referral for extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected phlebitis and thrombophlebitis of the left lower extremity is inadequate for rating.  The rating assigned under Diagnostic Code 7121 is based on the average impairment of earning capacity resulting from edema and stasis pigmentation, and the rating is based on specific criteria of manifestations of the disability on the body.  The rating criteria (DC 7121) includes schedular rating criteria of edema (whether intermittent or persistent or subcutaneous), aching, fatigue after prolonged standing or walking, whether symptoms relieved or not relieved by elevation or compression hosiery, whether stasis pigmentation or eczema, whether there is ulceration (and, if so, whether ulceration is intermittent or persistent), and whether there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  The record contains no indication that the Veteran's disability causes him greater difficulty or other impairment or symptoms or findings than those contemplated by the 10 and 40 percent ratings that have been assigned or that are contemplated in the rating criteria.  

Having reviewed the evidence and the ratings assigned, the Board finds that the evidence does not show such an exceptional disability picture to render the schedular evaluation assigned for the vascular disability to be inadequate to rate the Veteran's service-connected phlebitis and thrombophlebitis of the left lower extremity.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.

An initial rating in excess of 10 percent for phlebitis and thrombophlebitis in the left lower extremity, from December 28, 2008 to May 31, 2009, is denied; an initial disability rating of 40 percent, but no more than 40 percent, from June 1, 2009, is granted.



REMAND

Service Connection for a Sleep Disorder

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2). 

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a VA examination and opinion with regard to his claim for service connection for a sleep disorder.  In the current case, the Veteran contends that a current sleep disorder began during service.  Moreover, during the January 2012 Board hearing, he indicated that a sleep disorder is related to a service-connected psychiatric disorder.  

Service medical records document that the Veteran complained of sleep difficulties during service, and was treated for sleep difficulties during service.  VA treatment records dated since June 2009 note diagnoses of insomnia, and note treatment for the disorder with medication.  Moreover, since the January 2012 hearing, the RO has granted service connection for an anxiety disability.  The record contains no medical opinion addressing the Veteran's claims to medical nexus.  As such, a VA examination into the claims to direct and secondary service connection should be conducted.  See Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the issue of service connection for a sleep disorder is REMANDED for the following action:

1.  Afford the Veteran a VA compensation examination to address the causation or etiology of the sleep disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's chronic sleep disorder was incurred during or caused by active service.  In rendering the opinion, the examiner should specifically address the evidence of record documenting that the Veteran complained of, and was treated for, a sleep disorder during service.         

b.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's chronic sleep disorder is caused by the service-connected anxiety? 

c.  The examiner should offer an opinion as to whether it is at least as likely as not that any chronic sleep disorder is aggravated (permanently worsened in severity) by the service-connected anxiety?  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's sleep disorder.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


